Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 20, 2016

                                    No. 04-16-00609-CV

                                Jason Jeremy MATTHEWS,
                                          Appellant

                                              v.

                                Layna Marie MATTHEWS,
                                        Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-00535
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER
        The trial court’s judgment was signed on September 13, 2016. Appellant Jason
Matthews filed a pro se document entitled “Motion for New Trial” in this Court on September
23, 2016 in which he requests this Court to review the evidence and grant a new trial. We
construed the document as a notice of appeal pursuant to TEX. R. APP. P. 25.1(a). Accordingly,
the clerk’s record and the reporter’s record are currently due on January 11, 2017.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court